                                               Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 1 of 18



                                  1   Bobby Saadian, SBN 250377
                                      Thiago Coelho, SBN 324715
                                  2   WILSHIRE LAW FIRM
                                      3055 Wilshire Blvd., 12th Floor
                                  3   Los Angeles, California 90010
                                      Telephone: (213) 381-9988
                                  4   Facsimile: (213) 381-9989

                                  5   Attorneys for Plaintiff and Proposed Class

                                  6                               UNITED STATES DISTRICT COURT

                                  7                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  8   JUAN ALCAZAR, individually and on                CASE NO.:
                                      behalf of all others similarly situated,
                                  9
                                                                                                 CLASS ACTION COMPLAINT
                                                            Plaintiff,
                                 10                                                         1.   VIOLATIONS OF THE AMERICANS
                                             v.                                                  WITH DISABILITIES ACT OF 1990, 42
                                 11                                                              U.S.C. §12181
                                 12                                                         2.   VIOLATIONS OF THE UNRUH CIVIL
                                      HICKORY FARMS, LLC., a Delaware                            RIGHTS ACT
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   limited liability company; and DOES 1 to                   DEMAND FOR JURY TRIAL
                                      10, inclusive,
                                 14
                                                               Defendants.
                                 15
                                 16
                                             Plaintiff Juan Alcazar (“Plaintiff”), individually and on behalf of all others similarly
                                 17   situated, brings this action based upon personal knowledge as to himself and his own acts, and as
                                 18   to all other matters upon information and belief, based upon, inter alia, the investigations of their
                                 19   attorneys.
                                 20
                                                                         NATURE OF THE ACTION
                                 21
                                             1.      Plaintiff is a visually-impaired and legally blind person who requires screen-
                                 22
                                      reading software to read website content using his computer. Plaintiff uses the terms “blind” or
                                 23   “visually-impaired” to refer to all people with visual impairments who meet the legal definition
                                 24   of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.
                                 25   Some blind people who meet this definition have limited vision. Others have no vision.
                                 26          2.      Plaintiff, individually and on behalf of those similarly situated persons (hereafter
                                 27   “Class Members”), brings this Class Action to secure redress against Defendant Hickory Farms,
                                 28   LLC. (“Defendant”) and DOES 1-10, for its failure to design, construct, maintain, and operate its
                                                                                        1
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 2 of 18



                                  1   website to be fully and equally accessible to and independently usable by Plaintiff and other blind

                                  2   or visually-impaired people. Defendant’s denial of full and equal access to its website, and

                                  3   therefore denial of its products and services offered thereby and in conjunction with its physical

                                  4   locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act (“ADA”)

                                  5   and California’s Unruh Civil Rights Act (“UCRA”).

                                  6          3.      Because Defendant’s website, https://www.hickoryfarms.com/, (the “Website” or
                                      “Defendant’s website”), is not fully or equally accessible to blind and visually-impaired
                                  7
                                      consumers in violation of the ADA, Plaintiff seeks a permanent injunction to cause a change in
                                  8
                                      Defendant’s corporate policies, practices, and procedures so that Defendant’s website will
                                  9
                                      become and remain accessible to blind and visually-impaired consumers.
                                 10
                                                                               THE PARTIES
                                 11
                                             4.      Plaintiff, at all times relevant and as alleged herein, is a resident of the County of
                                 12
                                      San Mateo. Plaintiff is a legally blind, visually-impaired handicapped person, a member of a
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      protected class of individuals under the ADA pursuant to 42 U.S.C. § 12102(1)-(2), and the
                                 14
                                      regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.
                                 15
                                             5.      Defendant is a Delaware limited liability company, with its headquarters in
                                 16
                                      Toledo, Ohio. Defendant’s servers for the website are in the United States. Defendant conducts a
                                 17   large amount of its business in California and the United States as a whole. These stores constitute
                                 18   places of public accommodation. Defendant’s stores provide to the public important goods and
                                 19   services. Defendant’s website provides consumers with access to a wide variety of popular high-
                                 20   quality gourmet gift baskets and specialty foods which are available online and in retail stores for
                                 21   purchase. Consumers can also access information about seasonal catalogs, store locations,
                                 22   exclusive offers, tracking orders, sales, employment opportunities, and additional online services.
                                 23          6.      Plaintiff is unaware of the true names, identities, and capacities of each Defendant
                                 24   sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this complaint to allege the true

                                 25   names and capacities of DOES 1 to 10 if and when ascertained. Plaintiff is informed and believes,

                                 26   and thereupon alleges, that each Defendant sued herein as a DOE is legally responsible in some

                                 27   manner for the events and happenings alleged herein and that each Defendant sued herein as a

                                 28   DOE proximately caused injuries and damages to Plaintiff as set forth below.

                                                                                       2
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 3 of 18



                                  1          7.      Defendant’s stores are public accommodations within the definition of Title III of

                                  2   the ADA, 42 U.S.C. § 12181(7).

                                  3          8.      The Website, https://www.hickoryfarms.com/, is a service, privilege, or advantage

                                  4   of Defendant’s services, products, and locations.

                                  5                                  JURISDICTION AND VENUE

                                  6          9.      This Court has subject matter jurisdiction over the state law claims alleged in this
                                      Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §1332(d)(2)(A) because: (a) the
                                  7
                                      matter in controversy exceeds the sum of $5 million, exclusive of interest and costs; and (b) some
                                  8
                                      of the class members are citizens of a state (California) that is different from the state of
                                  9
                                      citizenship of Defendant (Ohio).
                                 10
                                             10.     Defendant is subject to personal jurisdiction in this District. Defendant has been
                                 11
                                      and continues to commit the acts or omissions alleged herein in the Northern District of
                                 12
                                      California, which, has caused injury and violated rights prescribed by the ADA and UCRA to
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      Plaintiff, other blind, and other visually impaired-consumers. A substantial part of the acts and
                                 14
                                      omissions giving rise to Plaintiff’s claims occurred in the Northern District of California.
                                 15
                                      Specifically, on several separate occasions, Plaintiff has been denied the full use and enjoyment
                                 16
                                      of the facilities, goods, and services of Defendant’s website in San Mateo County. The access
                                 17   barriers Plaintiff has encountered on Defendant’s website have caused a denial of Plaintiff’s full
                                 18   and equal access multiple times in the past and now deter Plaintiff on a regular basis from
                                 19   accessing Defendant’s website. Similarly, the access barriers Plaintiff has encountered on
                                 20   Defendant’s website have impeded Plaintiff’s full and equal enjoyment of goods and services
                                 21   offered at Defendant’s brick-and-mortar stores.
                                 22          11.     This Court also has subject-matter jurisdiction over this action pursuant to 28
                                 23   U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42
                                 24   U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

                                 25          12.     This Court has personal jurisdiction over Defendant because it conducts and

                                 26   continues to conduct a substantial and significant amount of business in the State of California,

                                 27   County of San Mateo, and because Defendant's offending website is available across California.

                                 28
                                                                                        3
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 4 of 18



                                  1            13.        Venue is proper in the Northern District of California pursuant to 28 U.S.C. §1391

                                  2   because Plaintiff resides in this District, Defendant conducts and continues to conduct a

                                  3   substantial and significant amount of business in this District, Defendant is subject to personal

                                  4   jurisdiction in this District, and a substantial portion of the conduct complained of herein occurred

                                  5   in this District.

                                  6             THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                               14.        The Internet has become a significant source of information, a portal and a tool for
                                  7
                                      conducting business, doing everyday activities such as shopping, learning, banking, researching,
                                  8
                                      as well as many other activities for sighted, blind and visually-impaired persons alike.
                                  9
                                               15.        In today's tech-savvy world, blind and visually-impaired people have the ability to
                                 10
                                      access websites using keyboards in conjunction with screen access software that vocalizes the
                                 11
                                      visual information found on a computer screen. This technology is known as screen-reading
                                 12
                                      software. Screen-reading software is currently the only method a blind or visually-impaired
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      person may independently access the internet. Unless websites are designed to be read by screen-
                                 14
                                      reading software, blind and visually-impaired persons are unable to fully access websites, and the
                                 15
                                      information, products and services contained thereon.
                                 16
                                               16.        Blind and visually-impaired users of Windows operating system-enabled
                                 17   computers and devices have several screen-reading software programs available to them. Some
                                 18   of these programs are available for purchase and other programs are available without the user
                                 19   having to purchase the program separately. Job Access With Speech, otherwise known as
                                 20   “JAWS,” is currently the most popular separately purchased and downloaded screen-reading
                                 21   software program available for a Windows computer.
                                 22            17.        For screen-reading software to function, the information on a website must be
                                 23   capable of being rendered into text. If the website content is not capable of being rendered into
                                 24   text, the blind or visually-impaired user is unable to access the same content available to sighted

                                 25   users.

                                 26            18.        The international website standards organization, the World Wide Web

                                 27   Consortium known throughout the world as W3C, has published Success Criteria for version 2.0

                                 28   of the Web Content Accessibility Guidelines ("WCAG 2.0" hereinafter). WCAG 2.0 are well-

                                                                                           4
                                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 5 of 18



                                  1   established guidelines for making websites accessible to blind and visually-impaired people.

                                  2   These guidelines are adopted, implemented, and followed by most large business entities who

                                  3   want to ensure their websites are accessible to users of screen-reading software programs. Though

                                  4   WCAG 2.0 has not been formally adopted as the standard for making websites accessible, it is

                                  5   one of, if not the most, valuable resource for companies to operate, maintain, and provide a

                                  6   website that is accessible under the ADA to the public.
                                               19.   Within this context, the Ninth Circuit has recognized the viability of ADA claims
                                  7
                                      against commercial website owners/operators with regard to the accessibility of such websites.
                                  8
                                      Robles v. Domino’s Pizza, LLC, Docket No. 17-55504 (9th Cir. Apr 13, 2017), Court Docket No.
                                  9
                                      BL-66. This is in addition to the numerous courts that already recognized such application.
                                 10
                                               20.   Each of Defendant’s violations of the Americans with Disabilities Act is likewise
                                 11
                                      a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights Act provides that any
                                 12
                                      violation of the ADA constitutes a violation of the Unruh Civil Rights Act. Cal. Civ. Code, §
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      51(f).
                                 14
                                               21.   Further, Defendant’s actions and inactions denied Plaintiff full and equal access to
                                 15
                                      their accommodations, facilities, and services. A substantial motivating reason for Defendant to
                                 16
                                      deny Plaintiff access was the perception of Plaintiff’s disability. Defendant’s denial of Plaintiff’s
                                 17   accessibility was a substantial motivating reason for Defendant’s conduct. Plaintiff was harmed
                                 18   due to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor in causing
                                 19   the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code, § 51.
                                 20            22.   Inaccessible or otherwise non-compliant websites pose significant access barriers
                                 21   to blind and visually-impaired persons. Common barriers encountered by blind and visually
                                 22   impaired persons include, but are not limited to, the following:
                                 23                  a. A text equivalent for every non-text element is not provided;
                                 24                  b. Title frames with text are not provided for identification and navigation;

                                 25                  c. Equivalent text is not provided when using scripts;

                                 26                  d. Forms with the same information and functionality as for sighted persons are

                                 27                      not provided;

                                 28                  e. Information about the meaning and structure of content is not conveyed by

                                                                                        5
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 6 of 18



                                  1                     more than the visual presentation of content;

                                  2                 f. Text cannot be resized without assistive technology up to 200 percent without

                                  3                     loss of content or functionality;

                                  4                 g. If the content enforces a time limit, the user is not able to extend, adjust or

                                  5                     disable it;

                                  6                 h. Web pages do not have titles that describe the topic or purpose;
                                                    i. The purpose of each link cannot be determined from the link text alone or from
                                  7
                                                        the link text and its programmatically determined link context;
                                  8
                                                    j. One or more keyboard operable user interface lacks a mode of operation where
                                  9
                                                        the keyboard focus indicator is discernible;
                                 10
                                                    k. The default human language of each web page cannot be programmatically
                                 11
                                                        determined;
                                 12
                                                    l. When a component receives focus, it may initiate a change in context;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                                    m. Changing the setting of a user interface component may automatically cause a
                                 14
                                                        change of context where the user has not been advised before using the
                                 15
                                                        component;
                                 16
                                                    n. Labels or instructions are not provided when content requires user input;
                                 17                 o. In content which is implemented by using markup languages, elements do not
                                 18                     have complete start and end tags, elements are not nested according to their
                                 19                     specifications, elements may contain duplicate attributes and/or any IDs are
                                 20                     not unique;
                                 21                 p. Inaccessible Portable Document Format (PDFs); and
                                 22                 q. The name and role of all User Interface elements cannot be programmatically
                                 23                     determined; items that can be set by the user cannot be programmatically set;
                                 24                     and/or notification of changes to these items is not available to user agents,

                                 25                     including assistive technology.

                                 26                                   FACTUAL BACKGROUND

                                 27          23.    Defendant offers the https://www.hickoryfarms.com/ website to the public. The

                                 28   website offers features which should allow all consumers to access the goods and services which

                                                                                      6
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 7 of 18



                                  1   Defendant offers in connection with its physical locations. The goods and services offered by

                                  2   Defendant’s website include, but are not limited to the following, which allow consumers to find

                                  3   information on store locations, sales, seasonal catalogs, tracking orders, exclusive offers, and

                                  4   employment opportunities. Consumers can further access a wide variety of popular high-quality

                                  5   gourmet gifts including: meat and cheese gift baskets, chocolates, wine, fruit baskets, and holiday

                                  6   baskets; specialty food collections including prime steaks, ham, sliders, seafood, gourmet meals,
                                      snacks, burgers and brats, special sauces, side dishes, sweet desserts, coffee, teas, cookies,
                                  7
                                      candies, and other handcrafted products that are available for purchase online and in store
                                  8
                                      locations.
                                  9
                                             24.     Based on information and belief, it is Defendant's policy and practice to deny
                                 10
                                      Plaintiff and Class Members, along with other blind or visually-impaired users, access to
                                 11
                                      Defendant’s website and to therefore specifically deny the goods and services that are offered and
                                 12
                                      integrated with Defendant’s stores. Due to Defendant's failure and refusal to remove access
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      barriers on its website, Plaintiff and other visually-impaired persons have been and are still being
                                 14
                                      denied equal and full access to Defendant’s stores and the assortment of high-quality gourmet gift
                                 15
                                      baskets, specialty foods, and additional services that are offered to the public through Defendant’s
                                 16
                                      Website.
                                 17   Defendant’s Barriers on Unruh Civil Rights Act. Cal. Civ. Code, § 51(f) Deny Plaintiff and
                                 18                                        Class Members’ Access
                                 19          25.     Plaintiff is a visually-impaired and legally blind person, who cannot use a
                                 20   computer without the assistance of screen-reading software. However, Plaintiff is a proficient
                                 21   user of the JAWS screen-reader as well as Mac’s VoiceOver and both use it to access the internet.
                                 22   Plaintiff has visited https://www.hickoryfarms.com/ on several separate occasions using the
                                 23   JAWS and/or VoiceOver screen-readers.
                                 24          26.     During Plaintiff’s several visits to Defendant’s website, Plaintiff encountered

                                 25   multiple access barriers which denied Plaintiff full and equal access to the facilities, goods and

                                 26   services offered to the public and made available to the public on Defendant’s website, and its

                                 27   prior iterations. Due to the widespread access barriers Plaintiff and Class Members encountered

                                 28   on Defendant’s websites, Plaintiff and Class Members have been deterred, on a regular basis,

                                                                                       7
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 8 of 18



                                  1   from accessing Defendant’s website. Similarly, the access barriers Plaintiff has encountered on

                                  2   Defendant’s website have deterred Plaintiff and Class Members from visiting Defendant’s brick-

                                  3   and-mortar stores.

                                  4          27.     While attempting to navigate Defendant’s website, Plaintiff and Class Members

                                  5   encountered multiple accessibility barriers for blind or visually-impaired people that include, but

                                  6   are not limited to, the following:
                                                     a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible
                                  7
                                                           code embedded beneath a graphic or image on a website that is read to a user
                                  8
                                                           by a screen-reader. For graphics or images to be fully accessible for screen-
                                  9
                                                           reader users, it requires that alt-text be coded with each graphic or image so
                                 10
                                                           that screen-reading software can speak the alt-text to describe the graphic or
                                 11
                                                           image where a sighted user would just see the graphic or image. Alt-text does
                                 12
                                                           not change the visual presentation, but instead a text box shows when the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                                           cursor hovers over the graphic or image. The lack of alt-text on graphics and
                                 14
                                                           images prevents screen-readers from accurately vocalizing a description of the
                                 15
                                                           image or graphic. As a result, Plaintiff and Class Members who are blind and
                                 16
                                                           visually-impaired customers are unable to determine what high-quality food
                                 17                        gift baskets and specialty foods are available for purchase, find Defendant’s
                                 18                        store locations, access information about tracking orders, exclusive offers,
                                 19                        catalogs, sales, employment opportunities, or complete any purchases;
                                 20                  b. Empty Links that contain No Text causing the function or purpose of the link
                                 21                        to not be presented to the user. This can introduce confusion for keyboard and
                                 22                        screen-reader users;
                                 23                  c. Redundant Links where adjacent links go to the same URL address which
                                 24                        results in additional navigation and repetition for keyboard and screen-reader

                                 25                        users; and

                                 26                  d. Linked Images missing alt-text, which causes problems if an image within a

                                 27                        link does not contain any descriptive text and that image does not have alt-text.

                                 28                        A screen reader then has no content to present the user as to the function of the

                                                                                         8
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 9 of 18



                                  1                      link, including information or links for and contained in PDFs.

                                  2          28.     Recently in 2020, Plaintiff attempted to do business with Defendant on

                                  3   Defendant’s    website.     Plaintiff   has   visited   prior    iterations   of     the   website,

                                  4   https://www.hickoryfarms.com/, and also encountered barriers to access on Defendant’s website.

                                  5          29.     Despite past and recent attempts to do business with Defendant on its website, the

                                  6   numerous access barriers contained on the website and encountered by Plaintiff, has denied
                                      Plaintiff full and equal access to Defendant’s website. Plaintiff and Class Members, as a result of
                                  7
                                      the barriers on Defendant’s website, continue to be deterred on a regular basis from accessing
                                  8
                                      Defendant’s website. Likewise, based on the numerous access barriers Plaintiff and Class
                                  9
                                      Members have been deterred and impeded from the full and equal enjoyment of goods and
                                 10
                                      services offered in Defendant’s stores and from making purchases at such physical locations.
                                 11
                                                                  Defendant Must Remove Barriers to Its Website
                                 12
                                             30.     Due to the inaccessibility of the Defendant’s website, blind and visually-impaired
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      customers such as the Plaintiff who need screen-readers, cannot fully and equally use or enjoy
                                 14
                                      the facilities, and services the Defendant offers to the public on its website. The access barriers
                                 15
                                      the Plaintiff has encountered have caused a denial of Plaintiff’s full and equal access in the past
                                 16
                                      and now deter Plaintiff on a regular basis from accessing the website.
                                 17          31.     These access barriers on Defendant’s website have deterred Plaintiff from visiting
                                 18   Defendant’s physical locations and enjoying them equal to sighted individuals because: Plaintiff
                                 19   was unable to find the location and hours of operation of Defendant’s locations on its website, as
                                 20   a result Plaintiff is prevented from visiting the locations, and is unable to view and purchase
                                 21   products and/or services. Plaintiff and Class Members intend to visit the Defendant’s locations in
                                 22   the near future if Plaintiff and Class Members could access Defendant’s website.
                                 23          32.     If the website was equally accessible to all, Plaintiff and Class Members could
                                 24   independently navigate the website and complete a desired transaction, as sighted individuals do.

                                 25          33.     Plaintiff, through Plaintiff’s attempts to use the website, has actual knowledge of

                                 26   the access barriers that make these services inaccessible and independently unusable by blind and

                                 27   visually-impaired people.

                                 28          34.     Because simple compliance with WCAG 2.0/WCAG 2.1 would provide Plaintiff

                                                                                       9
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 10 of 18



                                  1   and Class Members who are visually-impaired consumers with equal access to the website,

                                  2   Plaintiff and Class Members allege that Defendant engaged in acts of intentional discrimination,

                                  3   including, but not limited to, the following policies or practices: constructing and maintaining a

                                  4   website that is inaccessible to visually-impaired individuals, including Plaintiff and Class

                                  5   Members; failing to construct and maintain a website that is sufficiently intuitive so as to be

                                  6   equally accessible to visually-impaired individuals, including Plaintiff and Class Members; and
                                      failing to take actions to correct these access barriers in the face of substantial harm and
                                  7
                                      discrimination to blind and visually-impaired consumers, such as Plaintiff and Class Members,
                                  8
                                      as a member of a protected class.
                                  9
                                             35.     The Defendant uses standards, criteria or methods of administration that have the
                                 10
                                      effect of discriminating or perpetuating the discrimination against others, as alleged herein.
                                 11
                                             36.     The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this
                                 12
                                      action. In relevant part, the ADA requires:
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                             In the case of violations of … this title, injunctive relief shall include an order to
                                 14          alter facilities to make such facilities readily accessible to and usable by
                                             individuals with disabilities …. Where appropriate, injunctive relief shall also
                                 15          include requiring the … modification of a policy …. 42 U.S.C. § 12188(a)(2).
                                 16          37.     Because Defendant’s website has never been equally accessible, and because
                                 17   Defendant lacks a corporate policy that is reasonably calculated to cause the Defendant’s website
                                 18   to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a
                                 19   permanent injunction requiring the Defendant to retain a qualified consultant acceptable to
                                 20   Plaintiff to assist Defendant to comply with WCAG 2.0/WCAG 2.1 guidelines for Defendant’s
                                 21   website. The website must be accessible for individuals with disabilities who use desktop
                                 22   computers, laptops, tablets, and smartphones. Plaintiff and Class Members seek that this

                                 23   permanent injunction require Defendant to cooperate with the agreed-upon consultant to: train

                                 24   Defendant’s employees and agents who develop the website on accessibility compliance under

                                 25   the WCAG 2.0/WCAG 2.1 guidelines; regularly check the accessibility of the website under the

                                 26   WCAG 2.0/WCAG 2.1 guidelines; regularly test user accessibility by blind or vision-impaired

                                 27   persons to ensure that the Defendant’s website complies under the WCAG 2.0/WCAG 2.1
                                      guidelines; and develop an accessibility policy that is clearly disclosed on the Defendant’s
                                 28
                                                                                       10
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 11 of 18



                                  1   website, with contact information for users to report accessibility-related problems and require

                                  2   that any third-party vendors who participate on the Defendant’s website to be fully accessible to

                                  3   the disabled by conforming with WCAG 2.0/WCAG 2.1.

                                  4           37.    If Defendant’s website were accessible, Plaintiff and Class Members could

                                  5   independently access information about store locations, hours, services offered, and services

                                  6   available for online purchase.
                                              38.    Although Defendant may currently have centralized policies regarding operating
                                  7
                                      and maintaining Defendant’s website, Defendant lacks a plan and policy reasonably calculated to
                                  8
                                      make Defendant’s website fully and equally accessible to, and independently usable by, blind and
                                  9
                                      other visually-impaired consumers.
                                 10
                                             39.     Defendant has, upon information and belief, invested substantial sums in
                                 11
                                      developing and maintaining Defendant’s website to which Defendant has generated significant
                                 12
                                      revenue from Defendant’s website. These amounts are far greater than the associated cost of
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      making Defendant’s website equally accessible to visually impaired customers. Plaintiff has also
                                 14
                                      visited prior iterations of the Defendant’s website, https://www.hickoryfarms.com/, and also
                                 15
                                      encountered such barriers.
                                 16
                                             40.     Without injunctive relief, Plaintiff and Class Members will continue to be unable
                                 17   to independently use Defendant’s website, violating their rights.
                                 18                                 CLASS ACTION ALLEGATIONS
                                 19           41.    Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a
                                 20   nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the Nationwide class is initially
                                 21   defined as follows:
                                 22          all legally blind individuals who have attempted to access Defendant’s website by
                                             the use of a screen reading software during the applicable limitations period up to
                                 23          and including final judgment in this action.
                                 24   ///

                                 25   ///

                                 26          42.     The California class is initially defined as follows:

                                 27          all legally blind individuals in the State of California who have attempted to access
                                             Defendant’s website by the use of a screen reading software during the applicable
                                 28          limitations period up to and including final judgment in this action.
                                                                                      11
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 12 of 18



                                  1          43.     Excluded from each of the above Classes is Defendant, including any entity in

                                  2   which Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by

                                  3   Defendant, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,

                                  4   successors and assigns of Defendant. Also excluded are the judge and the court personnel in this

                                  5   case and any members of their immediate families. Plaintiff reserves the right to amend the Class

                                  6   definitions if discovery and further investigation reveal that the Classes should be expanded or
                                      otherwise modified.
                                  7
                                             44.     Numerosity. Fed. R. Civ. P. 23(a)(1). This action has been brought and may
                                  8
                                      properly be maintained as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3)
                                  9
                                      of the Federal Rules of Civil Procedure. While the exact number and identities of other Class
                                 10
                                      Members are unknown to Plaintiff at this time, Plaintiff is informed and believes that there are
                                 11
                                      hundreds of thousands of Members in the Class. Based on the number of customers who have
                                 12
                                      visited Defendant’s California stores, it is estimated that the Class is composed of more than
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      10,000 persons. Furthermore, even if subclasses need to be created for these consumers, it is
                                 14
                                      estimated that each subclass would have thousands of Members. The Members of the Class are
                                 15
                                      so numerous that joinder of all Members is impracticable and the disposition of their claims in a
                                 16
                                      class action rather than in individual actions will benefit the parties and the courts.
                                 17          45.     Typicality: Plaintiff and Class Members’ claims are typical of the claims of the
                                 18   Members of the Class as all Members of the Class are similarly affected by Defendant’s wrongful
                                 19   conduct, as detailed herein.
                                 20          46.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Members
                                 21   of the Class in that they have no interests antagonistic to those of the other Members of the Class.
                                 22   Plaintiff has retained experienced and competent counsel.
                                 23          47.     Superiority: A class action is superior to other available methods for the fair and
                                 24   efficient adjudication of this controversy. Since the damages sustained by individual Class

                                 25   Members may be relatively small the expense and burden of individual litigation makes it

                                 26   impracticable for the Members of the Class to individually seek redress for the wrongful conduct

                                 27   alleged herein. Furthermore, the adjudication of this controversy through a class action will avoid

                                 28   the potentially inconsistent and conflicting adjudications of the claims asserted herein. There will

                                                                                        12
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 13 of 18



                                  1   be no difficulty in the management of this action as a class action. If Class treatment of these

                                  2   claims were not available, Defendant would likely unfairly receive thousands of dollars or more

                                  3   in improper revenue.

                                  4          48.     Common Questions Predominate: Common questions of law and fact exist as to

                                  5   all Members of the Class and predominate over any questions solely affecting individual

                                  6   Members of the Class. Among the common questions of law and fact applicable to the Class are:
                                                         i. Whether      Defendant’s      website,   https://www.hickoryfarms.com/,     is
                                  7
                                                             inaccessible to the visually-impaired who use screen reading software to
                                  8
                                                             access internet websites;
                                  9
                                                         ii. Whether Plaintiff and Class Members have been unable to access
                                 10
                                                             https://www.hickoryfarms.com/ through the use of screen reading
                                 11
                                                             software;
                                 12
                                                        iii. Whether the deficiencies in Defendant’s website violate the Americans
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                                             with Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.;
                                 14
                                                        iv. Whether the deficiencies in Defendant’s website violate the California
                                 15
                                                             Unruh Civil Rights Act, California Civil Code § 51 et seq.;
                                 16
                                                         v. Whether, and to what extent, injunctive relief should be imposed on
                                 17                          Defendant to make https://www.hickoryfarms.com/ readily accessible to
                                 18                          and usable by visually-impaired individuals;
                                 19                     vi. Whether Plaintiff and Class Members are entitled to recover statutory
                                 20                          damages with respect to Defendant’s wrongful conduct; and
                                 21                    vii. Whether further legal and/or equitable relief should be granted by the Court
                                 22                          in this action.
                                 23          49.     The class is readily definable, and prosecution of this action as a Class action will
                                 24   reduce the possibility of repetitious litigation. Plaintiff knows of no difficulty which will be

                                 25   encountered in the management of this litigation which would preclude their maintenance of this

                                 26   matter as a Class action.

                                 27          50.     The prerequisites to maintaining a class action for injunctive relief or equitable

                                 28   relief pursuant to Rule 23(b)(2) are met as Defendant has acted or refused to act on grounds

                                                                                         13
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 14 of 18



                                  1   generally applicable to the Class. Thereby, making appropriate final injunctive or equitable relief

                                  2   with respect to the Class as a whole.

                                  3          51.       The prerequisites to maintaining a class action for injunctive relief or equitable

                                  4   relief pursuant to Rule 23(b)(3) are met as questions of law or fact common to the Class

                                  5   predominate over any questions affecting only individual Members and a class action is superior

                                  6   to other available methods for fairly and efficiently adjudicating the controversy.
                                             52.       The prosecution of separate actions by Members of the Class would create a risk
                                  7
                                      of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.
                                  8
                                      Additionally, individual actions may be dispositive of the interest of all Members of the Class,
                                  9
                                      although certain Class Members are not parties to such actions.
                                 10
                                             53.       Defendant’s conduct is generally applicable to the Class as a whole and Plaintiff
                                 11
                                      seek, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s
                                 12
                                      systematic policies and practices make declaratory relief with respect to the Class as a whole
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      appropriate.
                                 14
                                                                                   COUNT I
                                 15
                                              Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.
                                 16
                                                     (On Behalf of Plaintiff, the Nationwide Class and the California Class)
                                 17          54.       Plaintiff alleges and incorporates herein by reference each and every allegation
                                 18   contained in paragraphs 1 through 53, inclusive, of this Complaint as if set forth fully herein.
                                 19          55.       Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq., provides: “No
                                 20   individual shall be discriminated against on the basis of disability in the full and equal enjoyment
                                 21   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public
                                 22   accommodation by any person who owns, leases (or leases to), or operates a place of public
                                 23   accommodation” 42 U.S.C. § 12182(a).
                                 24          56.       Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

                                 25   includes, among other things: “a failure to make reasonable modifications in policies, practices,

                                 26   or procedures, when such modifications are necessary to afford such goods, services, facilities,

                                 27   privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

                                 28   demonstrate that making such modifications would fundamentally alter the nature of such goods,

                                                                                       14
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 15 of 18



                                  1   services, facilities, privileges, advantages or accommodations” and “a failure to take such steps

                                  2   as may be necessary to ensure that no individual with a disability is excluded, denied services,

                                  3   segregated, or otherwise treated differently than other individuals because of the absence of

                                  4   auxiliary aids and services, unless the entity can demonstrate that taking such steps would

                                  5   fundamentally alter the nature of the good, service, facility, privilege, advantage, or

                                  6   accommodation being offered or would result in an undue burden” 42 U.S.C. §
                                      12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be necessary
                                  7
                                      to ensure that no individual with a disability is excluded, denied services, segregated, or otherwise
                                  8
                                      treated differently than other individuals because of the absence of auxiliary aids and services,
                                  9
                                      unless the public accommodation can demonstrate that taking those steps would fundamentally
                                 10
                                      alter the nature of the goods, services, facilities, privileges, advantages, or accommodations being
                                 11
                                      offered or would result in an undue burden, i.e., significant difficulty or expense” 28 C.F.R. §
                                 12
                                      36.303(a). In order to be effective, auxiliary aids and services must be provided in accessible
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      formats, in a timely manner, and in such a way as to protect the privacy and independence of the
                                 14
                                      individual with a disability” 28 C.F.R. § 36.303(c)(1)(ii).
                                 15
                                             57.     Defendant’s store locations are “public accommodations” within the meaning of
                                 16
                                      42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in revenue from the sale of its
                                 17   amenities and services, privileges, advantages, and accommodations in California through its
                                 18   locations, related services, privileges, advantages, accommodations, and its Website,
                                 19   https://www.hickoryfarms.com/, is a service, privilege, advantage, and accommodation provided
                                 20   by Defendant that is inaccessible to customers who are visually-impaired like Plaintiff. This
                                 21   inaccessibility denies visually-impaired customers full and equal enjoyment of and access to the
                                 22   facilities and services, privileges, advantages, and accommodations that Defendant made
                                 23   available to the non-disabled public. Defendant is violating the Americans with Disabilities Act,
                                 24   42 U.S.C. § 12181 et seq., in that Defendant denies visually-impaired customers the services,

                                 25   privileges, advantages, and accommodations provided by https://www.hickoryfarms.com/. These

                                 26   violations are ongoing.

                                 27          58.     Defendant’s actions constitute intentional discrimination against Plaintiff and

                                 28   Class Members on the basis of a disability in violation of the Americans with Disabilities Act, 42

                                                                                       15
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 16 of 18



                                  1   U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff

                                  2   and Class Members, maintains the website in this inaccessible form, and has failed to take

                                  3   adequate actions to correct these barriers even after being notified of the discrimination that such

                                  4   barriers cause.

                                  5            59.      Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

                                  6   and incorporated therein, Plaintiff requests relief as set forth below.
                                                                                   COUNT II
                                  7
                                                Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
                                  8
                                                                 (On Behalf of Plaintiff and the California Class)
                                  9
                                               60.      Plaintiff alleges and incorporates herein by reference each and every allegation
                                 10
                                      contained in paragraphs 1 through 53, inclusive, of this Complaint as if set forth fully herein.
                                 11
                                               61.      Defendant’s locations are “business establishments” within the meaning of the
                                 12
                                      California Civil Code § 51 et seq. Defendant generates millions of dollars in revenue from the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      sale of its services in California through its store locations and related services, and
                                 14
                                      https://www.hickoryfarms.com/ is a service provided by Defendant that is inaccessible to
                                 15
                                      customers who are visually-impaired like Plaintiff and Class Members. This inaccessibility denies
                                 16
                                      visually-impaired customers full and equal access to Defendant’s facilities and services that
                                 17   Defendant makes available to the non-disabled public. Defendant is violating the Unruh Civil
                                 18   Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually-impaired
                                 19   customers the services provided by https://www.hickoryfarms.com/. These violations are
                                 20   ongoing.
                                 21            62.      Defendant’s actions constitute intentional discrimination against Plaintiff and
                                 22   Class Members on the basis of a disability in violation of the Unruh Civil Rights Act, Cal. Civil
                                 23   Code § 51 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff and
                                 24   Class Members, maintains the website in this inaccessible form, and has failed to take adequate

                                 25   actions to correct these barriers even after being notified of the discrimination that such barriers

                                 26   cause.

                                 27            63.      Defendant is also violating the Unruh Civil Rights Act, California Civil Code § 51

                                 28   et seq. in that the conduct alleged herein likewise constitutes a violation of various provisions of

                                                                                        16
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 17 of 18



                                  1   the ADA, 42 U.S.C. § 12101 et seq. Section 51(f) of the California Civil Code provides that a

                                  2   violation of the right of any individual under the ADA shall also constitute a violation of the

                                  3   Unruh Civil Rights Act.

                                  4            64.   The actions of Defendant were and are in violation of the Unruh Civil Rights Act,

                                  5   California Civil Code § 51 et seq., and, therefore, Plaintiff and Class Members are entitled to

                                  6   injunctive relief remedying the discrimination.
                                               65.   Plaintiff and Class Members are also entitled to statutory minimum damages
                                  7
                                      pursuant to California Civil Code § 52 for each and every offense.
                                  8
                                               66.   Plaintiff and Class Members are also entitled to reasonable attorneys’ fees and
                                  9
                                      costs.
                                 10
                                               67.   Plaintiff and Class Members are also entitled to a preliminary and permanent
                                 11
                                      injunction enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code
                                 12
                                      § 51 et seq., and requiring Defendant to take the steps necessary to make
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      https://www.hickoryfarms.com/ readily accessible to and usable by visually-impaired
                                 14
                                      individuals.
                                 15
                                                                         PRAYER FOR RELIEF
                                 16
                                               WHEREFORE, Plaintiff, individually and on behalf of all Class Members, respectfully
                                 17   requests that the Court enter judgment in his favor and against Defendant as follows:
                                 18            A.    For an Order certifying the Nationwide Class and California Class as
                                 19                  defined herein and appointing Plaintiff and his Counsel to represent the
                                 20                  Nationwide Class and the California Class;
                                 21            B.    A preliminary and permanent injunction pursuant to 42 U.S.C. § 12188(a)(1) and
                                 22                  (2) and section 52.1 of the California Civil Code enjoining Defendant from
                                 23                  violating the Unruh Civil Rights Act and ADA and requiring Defendant to take
                                 24                  the steps necessary to make https://www.hickoryfarms.com/ readily accessible to

                                 25                  and usable by visually-impaired individuals;

                                 26            C.    An award of statutory minimum damages of $4,000 per offense per person

                                 27                  pursuant to section 52(a) of the California Civil Code.

                                 28
                                                                                        17
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:20-cv-02029-LB Document 1 Filed 03/23/20 Page 18 of 18



                                  1           D.      For attorneys’ fees and expenses pursuant to California Civil Code §§ 52(a),

                                  2                   52.1(h), and 42 U.S.C. § 12205;

                                  3           E.      For pre-judgment interest to the extent permitted by law;

                                  4           F.      For costs of suit; and

                                  5           G.      For such other and further relief as the Court deems just and proper.

                                  6                                    DEMAND FOR JURY TRIAL
                                              Plaintiff, on behalf of himself and all others similarly situated, hereby demands a jury trial
                                  7
                                      for all claims so triable.
                                  8
                                  9
                                      Dated: March 23, 2020                                  Respectfully Submitted,
                                 10
                                 11                                                          /s/ Thiago M. Coelho
                                                                                             Thiago M. Coelho
                                 12                                                          Bobby Saadian
                                                                                             WILSHIRE LAW FIRM
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                                          Attorneys for Plaintiff and Proposed Class
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                        18
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
